In re: Robert L. Truelove and Fred H. Truelove applying for writs of certiorari, prohibition and mandamus.
Writs refused. There are no perfected bills of exceptions. See LSA-R.S. 15:499; State v. Foret, 245 La. 70, 156 So.2d 606; State v. Green, 245 La. 1081, 162 So.2d 573; State v. Spivey, 247 La. 719, 174 So.2d 132; State v. Bradford, 247 La. 720, 174 So.2d 132; State v. Polland, 247 La. 721, 174 So. 2d 132; State v. Amos, 247 La. 721, 174 So. 2d 132. Moreover, there is no error patent on the face of the recdrd.